Campbell, J.,
delivered the opinion of the court.
When this case was here before, the single question presented for decision was, whether the statement of the bill single as to its consideration precluded the maker from showing by parol the true consideration to have been different from that expressed in the writing; and we held that the real consideration might be shown. 57 Miss. 689. When the case was remanded to the Circuit Court, the plaintiff there replied to the plea, which set up the consideration and its failure, by traversing it; and when the defendant presented parol evidence in support of the plea, it was made to appear that a formal written instrument had been subscribed by the parties, evidencing the contract out of which the bill single grew, and that the effort of the defendant was to vary the terms of that contract as contained in the writing.
The court, on the motion of the plaintiff, excluded all parol evidence of declarations made by him antecedent to or contemporaneous with the formal reduction to writing by the parties of the stipulations between them which led to the execution of the bill single. This was clearly right. There is a broad distinction between the question now before us and that presented by the case when here before. We then held that the well-settled doctrine that when parties resort to writing as a memorial of the terms of their contract, parol evidence is excluded, could not be perverted to shelter fraud and falsehood by shutting out the truth as to the consideration of a promise to pay. We now announce our adherence to the wholesome doctrine that where parties embody their mutual agreements in a formal written instrument, it must be taken as containing all they then desired to preserve the evidence of, and that it is not competent afterwards, in a trial at law, to add to or subtract anything from it, by parol evidence of something which it should have contained or omitted.
Ju dgm en t affi rm ed.